
	
		II
		110th CONGRESS
		2d Session
		S. 3173
		IN THE SENATE OF THE UNITED STATES
		
			June 20 (legislative
			 day, June 19), 2008
			Mr. Rockefeller
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend part E of title IV of the Social Security Act to
		  allow children in foster care to be placed with their parents in residential
		  family treatment centers that provide safe environments for treating addiction
		  and promoting healthy parenting.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Keeping Families Safe Act of
			 2008.
		2.FindingsCongress makes the following
			 findings:
			(1)The 2001 report
			 by the Center for Substance Abuse Treatment (CSAT) of the Pregnant and
			 Postpartum Women and Their Infants Program, which provides comprehensive,
			 family-based treatment for substance abusing mothers and their children, found
			 that at 6 months post treatment—
				(A)60 percent of the
			 mothers remained alcohol and drug-free;
				(B)drug-related
			 offenses declined from 28 percent to 7 percent; and
				(C)75 percent of the
			 mothers had physical custody of 1 or more children.
				(2)The 2003
			 evaluation of the Center for Substance Abuse Treatment (CSAT) of the Pregnant
			 and Postpartum Women and Their Infants Program of 24 residential family-based
			 treatment programs 6 months after treatment revealed the following successful
			 outcomes for mothers and their children:
				(A)60 percent of the
			 mothers in the programs remained completely clean and sober 6 months after
			 discharge.
				(B)44 percent of the
			 children in the programs were returned to their mothers from foster
			 care.
				(C)88 percent of the
			 children treated in the programs with their mothers remained stabilized and
			 living with their mothers, 6 months after discharge.
				(3)The Center for
			 Substance Abuse Treatment (CSAT) of the Pregnant and Postpartum Women and Their
			 Infants Program has found that rates of premature delivery, low birth weight,
			 and infant mortality were improved for women who participated in the program,
			 the costs of treating such women were offset by as much as 3 to 4 times the
			 savings that resulted from reduced costs of crime, foster care, and Temporary
			 Assistance to Needy Families (TANF) assistance, and adverse birth
			 outcomes.
			3.Authority for
			 States to make foster care maintenance payments to residential family treatment
			 centers
			(a)In
			 general
				(1)In
			 generalSection 472 of the
			 Social Security Act (42 U.S.C. 672) is amended—
					(A)in subsection (b)(2)—
						(i)by
			 inserting or a residential family treatment center after
			 child-care institution; and
						(ii)by
			 inserting or residential family treatment center after
			 such institution; and
						(B)in subsection
			 (c)—
						(i)by
			 striking and before (2); and
						(ii)by
			 inserting before the period at the end the following: ; and (3) the term
			 residential family treatment center means a State licensed program
			 that enables parents and their children to live in a safe environment for a
			 period of not less than 6 months and provides, on-site or by referral,
			 substance abuse treatment services, children's early intervention services,
			 family counseling, legal services, medical care, mental health services,
			 nursery and preschool, parenting skills training, pediatric care, prenatal
			 care, sexual abuse therapy, relapse prevention, transportation, and job or
			 vocational training or classes leading to a secondary school diploma or a
			 certificate of general equivalence.
						(2)Effective
			 dateThe amendments made by paragraph (1) shall take effect on
			 October 1, 2008, without regard to whether regulations implementing such
			 amendments are promulgated by such date.
				(b)Evaluation and
			 reportThe Secretary of Health and Human Services shall, by
			 grant, contract, or interagency agreement, evaluate the foster care maintenance
			 payments made under section 472(b)(2) of the Social Security Act on behalf of a
			 child who is in a residential family treatment center (as amended by subsection
			 (a)(1)(A)) and, not later than 3 years after the date of enactment of this Act,
			 shall submit a report to Congress on the results of such evaluation that
			 includes an analysis of the outcomes for the children in foster care on whose
			 behalf such payments are made.
			
